Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                  September 24, 2015

The Court of Appeals hereby passes the following order:

A16A0078. WILLIAM JOEL JAMISON v. THE STATE.

       In 1995, a jury found William Joel Jamison guilty of burglary, and Jamison
filed a motion for new trial. From the record, it appears the trial court never ruled on
the motion for new trial. However, on August 13, 1997, Jamison filed a notice of
appeal purportedly from the denial of his motion for new trial. In any event, the
appeal was not transmitted.
       In 2015, the State filed a motion to dismiss the appeal and suggestion of death,
asserting that Jamison died in 2009.1 Rather than dismissing the appeal, the trial court
entered an order reserving ruling on the motion in order to permit the State to file a
death certificate. The lower court clerk then transmitted the appeal based upon the
1997 notice of appeal. We, however, lack jurisdiction.
        Because the record contains no order disposing of Jamison’s motion for new
trial, the motion remains pending in the trial court. Accordingly, any appeal at this
juncture must come by way of an interlocutory application. See OCGA § 5-6-34 (b);
see also Hann v. State, 292 Ga. App. 719, 720 (1) (665 SE2d 731) (2008) (while a
motion for new trial is pending, appeals must comply with the interlocutory appeal
requirements). For this reason, this appeal is hereby DISMISSED for lack of
jurisdiction.
                                        Court of Appeals of the State of Georgia
                                                                             09/24/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.


      1
        “As a general rule, the death of a criminal defendant during the pendency of
his appeal renders the case moot.” State v. Morrell, 281 Ga. 152, 154 (635 SE2d 716)
(2006).